Citation Nr: 1110525	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  05-01 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for low back strain prior to March 11, 2008.

2. Entitlement to an evaluation in excess of 40 percent for low back strain as of March 11, 2008.

3. Entitlement to a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities prior to March 19, 2010.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel
INTRODUCTION

The Veteran had active military service from September 1972 to February 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This case was brought before the Board in June 2009, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include providing the Veteran with a VA examination.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.

The issue of entitlement to a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities prior to March 19, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Prior to March 11, 2008, chronic low back strain is manifested by no more than subjective complaints of pain, difficulty standing and sitting and fatigability and objective evidence of limitation of motion with flexion limited by pain to 40 degrees and extension limited by pain to 15 degrees; there is no evidence of ankylosis of the thoracolumbar spine or the entire spine, nor is there evidence of incapacitating episodes having a total duration of at least four weeks during a twelve-month period.

2. As of March 11, 2008, chronic low back strain is manifested by no more than subjective complaints of pain, difficulty standing and sitting, fatigability and decreased range of motion with objective evidence of severe limitation of motion of the thoracolumbar spine; there is no evidence of ankylosis of the thoracolumbar spine or the entire spine, nor is there evidence of incapacitating episodes having a total duration of at least six weeks during a twelve-month period.

3. Throughout the appeal period, the Veteran's chronic lumber strain was manifested by neurological manifestations of the right lower extremity, including complaints of numbness and shooting pain through the right thigh and right lower extremity.


CONCLUSIONS OF LAW

1. Prior to March 11, 2008, the criteria for an evaluation in excess of 20 percent for chronic low back strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.45, 4.59, 4.71a, Diagnostic Codes 5237 and 5243, General Rating Formula for Diseases and Injuries of the Spine (2010).

2. As of March 11, 2008, the criteria for an evaluation in excess of 40 percent for chronic low back strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.45, 4.59, 4.71a, Diagnostic Codes 5237 and 5243, General Rating Formula for Diseases and Injuries of the Spine (2010).

3. The criteria for a separate evaluation for neurological manifestations in the right lower extremity of the Veteran's lumbar spine disability have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Note (1) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must (1) notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, (3) and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In the instant case, the Veteran received notification prior to the initial unfavorable agency decision in June 2004.  The RO's February 2004 and January 2008 notice letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein and what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources identified by the Veteran.  He was specifically told that it was his responsibility to support the claim with appropriate evidence.  Finally the letters advised him what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The January 2008 VCAA letter provided such notice.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

Service treatment records have been associated with the claims file.  All post-service treatment records have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to assist the Veteran in obtaining medical records has been satisfied.  The Veteran was afforded VA examinations in January 2004, March 2008, October 2009 and March 2010.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2010); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  These VA examinations are adequate for the purposes of evaluating the disabilities on appeal as they involved a review of the Veteran's medical history as well as a physical examination and provide a description of pertinent symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As noted above, the instant claim was previously remanded by the Board in June 2009 for additional development.  Specifically, the Board determined the Veteran should be provided a new VA examination and the instant claim should be referred for extra-schedular consideration.  As discussed above, the Veteran was provided VA examinations in October 2009 and March 2010, which the Board has determined are adequate for rating purposes.  In addition, the instant claim was referred to the Director of the Compensation and Pension Service, who issued an opinion in February 2010.  As such, there has been substantial compliance with the Board's June 2009 remand, and adjudication of the instant case may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's lumbar spine disability is rated according to 38 C.F.R. § 4.71a, Diagnostic Code 5237, which is applicable to lumbar strain.  The Board notes the Veteran has also been diagnosed with degenerative disc disease of the lumbar spine.  See, e.g., March 2010 VA examination report.  As such, Diagnostic Code 5243, pertaining to intervertebral disc syndrome, is also applicable to the Veteran's claim.  
Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.

Finally, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes contained in Diagnostic Code 5243 provides for a 20 percent evaluation when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation is contemplated when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is contemplated for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id.  Note (2).

Increased Evaluation Prior to March 11, 2008

Prior to March 11, 2008, the Veteran's lumbar spine disability has been assigned a 20 percent evaluation.  Having considered the evidence of record, the Board finds that the Veteran is not entitled to an initial evaluation in excess of 20 percent for his lumbar spine disability at any point during the appeal period.  In this regard, the Board notes that the Veteran's lumbar spine disability is manifested by subjective complaints of pain, difficulty standing and sitting and fatigability and objective evidence of limitation of motion with flexion limited by pain to 40 degrees and extension limited by pain to 15 degrees.  There is no evidence of ankylosis of the thoracolumbar spine or the entire spine, nor is there evidence of incapacitating episodes having a total duration of at least four weeks during a twelve-month period.

With regards to range of motion testing, a January 2004 VA examination notes the Veteran exhibited flexion from zero to 60 degrees, with pain at 40 degrees of motion, and extension from zero to 25 degrees, with pain at 15 degrees of motion.  There was no additional limitation of motion due to fatigue, weakness, or lack of endurance noted.  Taking into account the Court's holding in DeLuca, the Board will consider the Veteran's functional range of motion as reported by the January 2004 VA examination to be 40 degrees of flexion and 15 degrees of extension.  

Applying the range of motion measurements to the general ratings formula, the above evidence demonstrates the Veteran is not entitled to an evaluation greater than 20 percent for orthopedic manifestations of his lumbar spine disability for the period prior to March 11, 2008.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  An evaluation greater than 20 percent is not warranted as there is no medical evidence of forward flexion of the lumbar spine limited to 30 degrees or less.  Id.  In addition, there is no objective evidence of ankylosis of the lumbar spine or of the entire spine during this period.  Id.

The Board has also considered whether the Veteran is entitled to an evaluation in excess of 20 percent under the schedular criteria for intervertebral disc syndrome. See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  However, a higher evaluation is not warranted because there is no competent medical evidence of incapacitating episodes with a total duration of at least four weeks during a twelve-month period.

The Board acknowledges the Veteran's contentions that his service-connected lumbar spine disability warrants an evaluation greater than 20 percent prior to March 11, 2008.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected lumbar spine disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2010).

In light of the above, the Board finds that the Veteran is not entitled to an evaluation in excess of 20 percent for his service-connected lumbar spine disability at any point prior to March 11, 2008.  The Board has considered whether the benefit of the doubt rule applies to the present appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation for chronic low back strain prior to March 11, 2008, must be denied.

Increased Evaluation as of March 11, 2008

The Veteran's chronic low back strain has been assigned a 40 percent evaluation as of March 11, 2008.  Having considered the evidence of record, the Board finds that the Veteran is not entitled to an evaluation in excess of 40 percent for his lumbar spine disability at any point for the period as of March 11, 2008.  In this regard, the Board notes that the Veteran's lumbar strain is manifested subjective complaints of pain, difficulty standing and sitting, fatigability and decreased range of motion.  In addition, there is objective evidence of painful motion, tenderness and severe limitation of motion of the thoracolumbar spine.  There is no evidence, however, of ankylosis of the thoracolumbar spine or the entire spine, nor is there evidence of incapacitating episodes having a total duration of at least six weeks during a twelve-month period.

With regards to limitation of motion, the Board observes that, at 40 percent disabling, the Veteran is in receipt of the maximum evaluation allowable as of March 11, 2008.  As such, a further discussion of limitation of motion is not necessary.

The Board has considered whether the evidence of record demonstrates entitlement to a rating in excess of 40 percent under Diagnostic Code 5243, pertaining to intervertebral disc syndrome.  However, there is no evidence of incapacitating episodes having a total duration of at least six weeks during a twelve month period.  As such, an evaluation greater than 40 percent is not warranted under the rating criteria for intervertebral disc syndrome.

The Board has also considered whether the evidence of record demonstrates entitlement to an evaluation in excess of 40 percent at any point during the period as of March 11, 2008, pursuant to other potentially applicable Diagnostic Codes pertaining to the lumbar spine.  However, the Board finds that it does not.  In this regard, the Board observes that there is no competent medical evidence of ankylosis of the thoracolumbar spine or of the entire spine.  Thus, a higher evaluation is not warranted under the General Rating Formula. 

The Board acknowledges the Veteran's contentions that his service-connected lumbar spine disability warrants an evaluation greater than 40 percent as of March 11, 2008.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected lumbar spine disability.  See Moray, supra, 2 Vet. App. 211, 214 (1993); see also Espiritu, supra, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2010).

In light of the above, the Board finds that the Veteran is not entitled to an evaluation in excess of 40 percent for his service-connected lumbar spine disability at any point as of March 11, 2008.  The Board has considered whether the benefit of the doubt rule applies to the present appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation for chronic low back strain as of March 11, 2008, must be denied.

Neurological Manifestations Prior to March 19, 2010

Finally, the Board has considered whether a separate evaluation for neurological disability is warranted.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  Initially, the Board notes that an October 2010 rating decision awarded separate evaluations for radiculopathy of the bilateral lower extremities as of March 19, 2010.  As the Veteran has not perfected an appeal with regards to these evaluations, the Board will not address the issue of radiculopathy of the lower extremities as of March 19, 2010.  However, in reviewing the evidence of record, the Board finds that a separate evaluation for radiculopathy of the right lower extremity is warranted throughout the current appeal period.  In this regard, the Board observes an August 2004 VA treatment record notes the Veteran's complaints of occasional numbness of the right lateral thigh, which becomes worse with prolonged immobilization or sitting.  A March 2008 VA examination report indicates the Veteran experienced a constant sharp shooting pain radiating to the right hip.  While the examiner noted that there "does not appear to be neurological deficits," the examiner noted that such pain is likely radiculopathy pain as it occurs with all flexion of the lumbar spine.  As such, resolving all doubt in favor of the Veteran, the Board finds that the Veteran's lumbar spine disability resulted in symptoms of radiculopathy and, as such, a separate evaluation for radiculopathy of the right lower extremity is warranted throughout the appeal period.

With respect to radiculopathy of the left lower extremity, the Board finds that a separate evaluation is not warranted prior to March 19, 2010.  In this regard, there is no competent evidence of record indicating the Veteran complained of, or was diagnosed with, radiculopathy or any other neurological deficit of the left lower extremity prior to March 19, 2010.  Finally, the Board observes, there is no evidence of record that the Veteran suffers from bowel or bladder impairment as a result of his lumbar spine disorder.  In fact, the March 2010 VA examination report specifically notes there to be no urinary or fecal incontinence.  Thus, the Board finds that a separate evaluation for neurological disability of the left lower extremity is not warranted prior to March 19, 2010, and a separate evaluation for bladder or bowel impairment is not warranted with respect to the present appeal at any point during the appeal period.


ORDER

An evaluation in excess of 20 percent for chronic low back strain prior to March 11, 2008, is denied.

An evaluation in excess of 40 percent for chronic low back strain as of March 11, 2008, is denied.

A separate evaluation for radiculopathy of the right lower extremity is granted as of January 14, 2004, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Initially, the Board observes the Veteran has been awarded TDIU as of March 19, 2010.  See October 2010 rating decision.  However, the Board observes a March 2008 VA examination report finds the Veteran "is not employable in either a sedentary or physical work environment."  Thus, the Board finds that the issue of entitlement to TDIU prior to March 19, 2010, has been raised by the record.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  The U.S. Court of Appeals for Veterans Claims recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455. 

As discussed above, the Board has determined that a separate evaluation for neurological manifestations in the right lower extremity of the Veteran's lumbar spine disability is warranted throughout the period of his appeal.  The Board observes that, following the assignment of an initial evaluation for this disability, he may meet the schedular criteria for TDIU.  See 38 C.F.R. § 4.16(a).  As the RO has not yet considered whether the Veteran is entitled to TDIU prior to March 19, 2010, the issue must be remanded to the RO for consideration.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must assign a disability evaluation for the Veteran's service-connected radiculopathy of the right lower extremity as of January 14, 2004.  The Veteran should be informed that, should he disagree with the disability evaluation assigned, in order to complete an appeal of this issue he must file a timely notice of disagreement and, following the issuance of a statement of the case, a timely substantive appeal.

2. The AOJ must then adjudicate the issue of whether TDIU is warranted prior to March 19, 2010.  If the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


